                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

MILLENIA PRODUCTIONS, LLC,                            )
                                                      )
          Plaintiff,                                  )
                                                      )
v.                                                    )      Case No. 18-0924-CV-W-SRB
                                                      )
MA VIN DHAT, d/b/a                                    )
KDS NAIL PRODUCTS                                     )
                                                      )
          Defendant.                                  )

                                              ORDER

          Before the Court is Defendant Ma Vin Dhat’s Motion to Dismiss, or, in the Alternative,

Motion to Strike, or, in the Alternative, Motion for a More Definite Statement. (Doc. #21). For

the following reasons the motion is GRANTED IN PART and DENIED IN PART.

     I.       BACKGROUND

          On January 31, 2019, Defendant Ma Vin Dhat, doing business as KDS Nail Products

(“KDS”), filed a Motion to Dismiss and Motion to Strike certain of Plaintiff Millenia

Productions, LLC’s (“Millenia”) claims against KDS and portions of Millenia’s Complaint. On

March 11, 2019, this Court issued an Order granting in part and denying in part the Motion. The

Court ordered Millenia to file an amended complaint correcting the specified deficiencies. On

March 18, 2019, Millenia timely filed its First Amended Complaint, correcting some, but not all

deficiencies set forth in this Court’s March 11 Order. Specifically, the First Amended Complaint

includes Count 4, which was dismissed. KDS moves the Court to again dismiss Count 4, or, in

the alternative, to strike the claim from the First Amended Complaint or, in the alternative, to

order Millenia to file a more definite statement. Additionally, KDS moves the Court to dismiss

Count 5, Millenia’s common law trademark infringement and unfair competition claim. Finally,
KDS moves to strike Millenia’s requests for punitive damages set forth in paragraph 9 of the

First Amended Complaint and paragraph 8 of its Prayer for Relief.

   II.      LEGAL STANDARDS

         A. Dismissal for Failure to State a Claim under Fed. R. Civ. P. 12(b)(6)

         A complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). A claim may be dismissed for “failure to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to

dismiss for failure to state a claim, “a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citations omitted) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)); Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015). “A claim has facial

plausibility when the [complainant] pleads factual content that allows the court to draw the

reasonable inferences that the [opposing party] is liable for the misconduct alleged.” Ash v.

Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (internal quotations omitted) (quoting

Iqbal, 556 U.S. at 678). The Court must consider all facts alleged in the complaint as true when

considering a motion to dismiss. See Data Mfg., Inc. v. United Parcel Service, Inc., 557 F.3d

849, 851 (8th Cir. 2009). However, allegations that are “legal conclusions or formulaic

recitation of the elements of a cause of action . . . may properly be set aside.” Braden v. Wal-

Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (internal citations omitted) (quoting Iqbal,

556 U.S. at 677).

         B. Striking of Immaterial and Impertinent Matter under Fed. R. Civ. P. 12(f)

         Federal Rule of Civil Procedure 12(f) provides that “[t]he court may strike from a

pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” District courts



                                                   2
“enjoy[] liberal discretion under Rule 12(f).” Nationwide Ins. Co., v. Cent. Mo. Elec. Coop.,

Inc., 278 F.3d 742, 748 (8th Cir. 2001). “Despite this broad discretion however, [m]otions to

strike . . . are viewed with disfavor and are infrequently granted.” Stanbury Law Firm v. I.R.S.,

221 F.3d 1059, 1063 (8th Cir. 2000) (internal citations and quotation marks omitted).

   III.      DISCUSSION

             A. Unfair and Deceptive Trade Practices

          KDS argues Millenia’s unfair and deceptive trade practices claim in Count 4 should be

removed from the First Amended Complaint because this Court dismissed the claim in the March

11 Order. Millenia acknowledges the claim was dismissed and states it included the claim in its

First Amended Complaint only because Millenia did not interpret the Court’s Order as directing

Millenia to eliminate the claim from the First Amended Complaint. Given that this claim has

already been dismissed without prejudice, KDS’s motion to dismiss Count 4 is again granted

without prejudice to Millenia’s ability to seek leave of Court to amend the Complaint in the

future. Although the Court is granting the dismissal of Count 4, Millenia need not file a new

Complaint.

             B. Common Law Trademark Infringement and Unfair Competition

          KDS argues Millenia’s common law trademark infringement and unfair competition

claim in Count 5 should be dismissed because Millenia does not specify in its First Amended

Complaint under which state’s common law it is proceeding. Millenia indicates that Missouri

common law is implicated and applies to Count 5 because the First Amended Complaint alleges

infringing conduct occurred in Missouri. Millenia further states it is still in the process of

investigating the “geographic scope” of KDS’s conduct. (Doc. #23, p. 2).




                                                  3
         Millenia clarified in its response to the instant Motion that it brings Count 5 under

Missouri law and points to its allegation that “the photographs of KDS’s infringing packaging

and displays were taken in Kansas City, Missouri” in support. Such information is sufficient to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]”

Twombly, 550 U.S. at 555 (internal citation omitted). Accordingly, KDS’s motion to dismiss

Count 5 is denied. Millenia may seek leave of Court to amend the First Amended Complaint in

the future to the extent it discovers the laws of other states are implicated.

            C. Request for Punitive Damages

         KDS argues Millenia’s request for punitive damages set forth in paragraph 8 of its Prayer

for Relief and paragraph 9 of the First Amended Complaint should be stricken because KDS’s

surviving claims do not support an award of punitive damages. KDS further argues that even if

Millenia’s common law trademark infringement and unfair competition claim in Count 5

survives, it does not support an award of punitive damages under Missouri law. Millenia argues

that “punitive damages are available in connection with Missouri common law unfair

competition claims,” and therefore, the motion to strike Millenia’s punitive damages request

should be denied. (Doc. #23, p. 2). Millenia’s common law trademark infringement and unfair

competition claim, which survives the instant Motion to Dismiss, supports an award of punitive

damages. See Lampert v. Judge & Dolph Drug Co., 141 S.W. 1095, 1095 (Mo. 1911) (holding

punitive damages recoverable in action for trademark infringement). Accordingly, KDS’s

motion to strike the language requesting punitive damages is denied.

   IV.      CONCLUSION

         Accordingly, Defendant Ma Vin Dhat’s Motion to Dismiss, or, in the Alternative, Motion

to Strike, or, in the Alternative, Motion for a More Definite Statement (Doc. #21) is GRANTED



                                                   4
IN PART and DENIED IN PART. KDS’s motion to dismiss Millenia’s unfair and deceptive

trade practices claim in Count 4 is granted; Count 4 of the Complaint is dismissed without

prejudice. KDS’s motion to dismiss Millenia’s common law trademark infringement and unfair

competition claim in Count 5 is denied. KDS’s motion to strike Millenia’s request for punitive

damages is denied.

       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    United States District Judge

DATE: April 30, 2019




                                                5
